Citation Nr: 1626765	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  14-32 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease and asthma, to include as a residual of exposure to asbestos.

2.  Entitlement to service connection for a disability exhibited by heart problems, due to radiation exposure and/or as secondary to service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from November 1968 to August 1974.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from decisions of the RO in July 2012 and in November 2012 that, in pertinent part, denied service connection for chronic obstructive pulmonary disease and for a heart disability.  The Veteran timely appealed.

In June 2015, the Veteran testified during a hearing before the undersigned at the RO.  In February 2016, the Board remanded the matters for additional development.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In March 2016, the RO granted service connection for PTSD, and assigned an initial 70 percent evaluation, effective February 28, 2012; and granted service connection for subpleural fibrosis, and assigned an initial 0 percent (noncompensable) evaluation, effective February 28, 2012.  As the record, to date, reflects no disagreement with either the initial ratings or the effective date assigned, it appears that the RO's grants of service connection have resolved those matters, and they are no longer before the Board.

Consistent with the evidence of record, the Board has recharacterized the issues on appeal as shown on the title page of this decision. 

In a November 2015 statement, the Veteran appears to raise the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  Effective March 24, 2015, VA amended its rules as to what constitutes a claim for benefits; claims are now required to be submitted on a specific claim form, prescribed by the Secretary, and available online or at the local Regional Office.  The Veteran is advised that if he wishes to submit a new claim, he should do so using the prescribed form either in person or online.  See https://www.ebenefits.va.gov/ebenefits.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's current chronic obstructive pulmonary disease and asthma were not present during active service, and are not otherwise related to active service, and are not residuals of in-service exposure to asbestos.

2.  The Veteran's current heart disability was not present during active service, and is not otherwise related to service-including as due to radiation exposure therein; nor is it due to or aggravated by his service-connected PTSD. 


CONCLUSIONS OF LAW

1.  Chronic obstructive pulmonary disease and asthma were not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  A heart disability was not incurred in or aggravated by service, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA's duty to notify was satisfied primarily by a September 2012 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). Each of the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

While notice of the type of evidence necessary to establish a disability rating or to assign an effective date for the disabilities on appeal was not provided, the Board finds no prejudice to the Veteran in proceeding with a final decision on the claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Here, the RO or VA's Appeals Management Center (AMC) will address any notice defect when effectuating an award for service-connected disability.

The Board concludes that VA's duty to assist has been satisfied.  All available records identified by the Veteran as relating to each of his claims have been obtained, to the extent possible. The RO or AMC has obtained the Veteran's service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims on appeal, reports of which are of record and appear adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

During the hearing the undersigned clarified the issues, explained the concepts of service connection, and helped to identify any pertinent evidence that was outstanding that might substantiate the claims.  The case was thereafter remanded for additional development, including examinations.  The actions of the undersigned supplement VA's duties and comply with 38 C.F.R. § 3.103.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, neither chronic obstructive pulmonary disease nor asthma is considered chronic under section 3.309, while cardiovascular-renal disease is listed under section 3.309 and is considered chronic.

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered. The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

A.  Chronic Obstructive Pulmonary Disease and/or Asthma 

In June 2015, the Veteran testified that he worked on a submarine during its overhaul in Maryland, which involved removing pipes and ship fitting covered with asbestos.  He testified that he wore a full respirator at the time.  His Form DD 214 and personnel records reflect occupation as a missile technician among nuclear shore system facilities.  His exposure to asbestos during active service has been conceded.

Service treatment records reveal normal lungs and chest on clinical evaluation in August 1974, at the time of the Veteran's separation examination from active service. 

Private treatment records, dated in October 2008, show assessments of chronic obstructive pulmonary disease/asthma, which was somewhat worse than in February 2006.  In September 2011, the Veteran reported wheezing on occasion and treatment with albuterol.  Records also show an approximate 25-pack-year history, and that the Veteran quit smoking in 1995.  Respiratory examination in September 2011 was clear to auscultation bilateral; there were no wheezes, rales, or rhonchi except with forced exhalation when some mild wheezing was produced.  The Veteran's expiratory phase was prolonged.  After review of pulmonary function testing, the private physician opined that the Veteran has chronic obstructive pulmonary disease.  The Veteran was referred for pulmonary rehabilitation.  

During a June 2012 VA examination, the Veteran reported having "breathing troubles" for years.  He reportedly complained about issues with breathing when discharged from active service.  He quit smoking in 1995, and had smoked from one-to-two packs per week; at most, he smoked two-to-three packs per week.  First treatment notes of chronic obstructive pulmonary disease were documented in 2003.  The examiner noted that the Veteran had worked on a submarine with nuclear weapons and was exposed to asbestos "quite a bit" from pipes onboard wrapped with asbestos insulation.  Pulmonary function testing conducted in June 2012 was consistent with a moderate-severe obstructive defect with moderate air trapping.  No asthma attacks were reported.

Following examination in June 2012, the VA examiner opined that the Veteran's chronic obstructive pulmonary disease was less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event, or illness.  In support of the opinion, the examiner reasoned that the Veteran's smoking history over a 25-year period placed him at increased risk of developing chronic obstructive pulmonary disease, which is the most common cause.  While the asbestos can cause pulmonary disease asbestosis and lung malignancy, it manifests with restrictive (as opposed to obstructive) pulmonary function and as pleural plaques and pulmonary fibrosis.

In this regard, service connection has been awarded during the pendency of this appeal for the Veteran's subpleural pulmonary fibrosis.

In September 2012, the Veteran's sister, who is a physician, opined that the Veteran's chronic obstructive pulmonary disease was secondary to chronic congestive heart failure; and that the Veteran's major medical problems can be traced to ionizing radiation exposure that occurred between February 1969 and August 1974.  The Board finds this opinion of minimal probative value because no rationale is provided.

Following the Board's February 2016 remand, a VA examiner in March 2016 opined that the Veteran's asthma was less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event, or illness.  In support of the opinion, the examiner reasoned that asthma is a respiratory condition that is caused by a combination of environmental and genetic factors.  The examiner noted that the Veteran's separation examination from active service did not identify any respiratory issues.  While asbestosis is caused by inhalation of asbestos fibers, asthma is a separate and mutually exclusive disease disorder.  Because asthma was not identified in service treatment records as having started in active service, the examiner opined that the Veteran's current asthma was less likely related to his active service.

The Board has considered the findings by the June 2012 and March 2016 VA examiners, which are against a relationship between the Veteran's current chronic obstructive pulmonary disease and asthma, and active service.  The examination reports are fully articulated and contain sound reasoning.  The Board finds the examiners' opinions to be persuasive in finding that the Veteran's current chronic obstructive pulmonary disease and asthma are not residuals of, or related to the events in active service.  Notably, service treatment records show normal lungs and chest at separation from active service in August 1974.  The examiners' opinions are supported by the record, and are responsive to the questions at hand.

The Board notes the Veteran's sincere belief that his current chronic obstructive pulmonary disease and asthma originated during active service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, his opinion is outweighed by the VA examiners' opinions that current complaints of chronic obstructive pulmonary disease and asthma are not related to active service, to include exposure to asbestos.  The VA examiners' opinions are entitled to greater probative weight as the examiners reviewed the Veteran's medical history, conducted physical examinations, and provided opinions that are supported by a rationale.  

Here, the benefit-of-the-doubt rule does not apply, and the claims for service connection for chronic obstructive pulmonary disease and asthma must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



B.  Heart Disability

In June 2015, the Veteran testified that he was diagnosed with atrial fibrillation, and that he underwent open heart surgery for placement of a pacemaker in 1998.  He testified that his symptoms were stress-related.  He is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

Service treatment records reveal a normal heart and vascular system on clinical evaluation in August 1974, at the time of the Veteran's separation examination from active service. 

There is no evidence of cardiovascular-renal disease during active service or manifested to a compensable degree within the first post-service year.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Here, private records dated in September 2011 reveal that the Veteran had a long history of atrial fibrillation, status-post ablation, status-post implantable cardioverter defibrillator; and that he continued to have shortness of breath, despite workup for congestive heart failure.  Cardiovascular examination was regular rate and rhythm.  Chest X-rays revealed no acute cardiopulmonary process.

In September 2012, the Veteran's sister, who is a physician, opined that cardiac toxicity is a well-documented delayed effect of radiation treatment in cancer patients; that atrial fibrillation is secondary to non-ischemic cardiomyopathy; and that the Veteran's major medical problems can be traced to ionizing radiation exposure that occurred between February 1969 and August 1974.

In July 2013, another private physician noted that the Veteran had significant cardiac disease and had been diagnosed with severe PTSD; and opined that it is at least as likely as not that the Veteran's cardiac disease relates to his PTSD and in-service exposure to radiation.

In this regard, service connection has been awarded during the pendency of this appeal for the Veteran's PTSD.

Following the Board's February 2016 remand, a VA examiner in March 2016 opined that the Veteran's heart disability was less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event, or illness.  In support of the opinion, the examiner reasoned that medical research notes documented heart damage (ischemic heart disease or myocardial infarction) from high doses of ionizing radiation in radiotherapy (cancer) patients, and also notes evidence of the risk of heart disease found in lower doses of radiation from atomic bomb survivors.  No medical research studies could be found for Gamma or X-ray exposure and development of heart disease.  The VA examiner further explained that the Veteran's heart disease conditions-i.e., atrial fibrillation, non-ischemic congestive heart failure, and cardiomyopathy-are not part of the documented side effects of higher or lower doses of ionizing radiation.

In March 2016, the VA examiner also opined that the Veteran's heart disability was less likely than not (less than 50 percent probability) or caused by his service-connected PTSD.  In support of the opinion, the examiner reasoned that medical research hypothesized that PTSD increased coronary heart disease risk; however, the evidence was limited.  Research combined across different disciplines suggests that prolonged stress does influence the development of coronary heart disease; however, medical research has not documented that evidence.  The VA examiner further explained that the Veteran does not have coronary heart disease, which includes myocardial infarction or ischemic heart disease.  No medical research could be found to show atrial fibrillation, congestive heart failure, cardiomyopathy, or complete heart block is related to the development of PTSD.  Hence, the VA examiner concluded that the Veteran's atrial fibrillation, congestive heart failure, cardiomyopathy, and complete heart block were less likely than not related to his PTSD.

In addition, the VA examiner explained that there is no medical research found to show that PTSD has an aggravating effect on atrial fibrillation, congestive heart failure, or cardiomyopathy.  Medical research has hypothesized that PTSD may increase coronary heart disease effects; however, the evidence is limited.  Nor are the Veteran's heart conditions related to coronary heart disease.  In this case, a baseline level of severity could not be established to demonstrate aggravation. 

Here, the record reflects that the Veteran was first diagnosed with atrial fibrillation many years after his military discharge from service.  He is not entitled to direct service connection for a heart disability because the competent evidence weighs against linking his current heart disability to any disease or injury in active service.  

Specifically, the March 2016 VA examiner provided an extensive review of the medical literature, as well as the Veteran's full medical history; and then opined against a relationship between the Veteran's current heart disability and active service.  The March 2016 opinions are fully articulated and contain sound reasoning, and are supported by the evidence of record.  Based on an extensive review of the evidence and medical literature, the March 2016 examiner opined that the Veteran's current heart disability was less likely than not the result of disease or injury incurred or aggravated during active service-including as due to radiation exposure and/or as secondary to service-connected PTSD.  The opinions are responsive to the questions at hand.  Hence, they are more probative and entitled to greater weight, than the September 2012 and July 2013 private opinions.

The Board is within its province to make a determination as to whether the evidence supports a finding of service incurrence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  As indicated above, the first credible showing of pertinent disability is many years after service.  The Board again notes the Veteran's sincere belief that his current heart disability originated during active service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, as a lay person, he is not competent to diagnose a heart disability and to provide an etiological opinion as to causation.  Moreover, even if he were competent to render a diagnosis and opinion, his opinion is outweighed by the March 2016 opinions, finding that current complaints of heart disability and congestive heart failure are not the result of disease or injury incurred or aggravated during active service, or as secondary to a service-connected disability.  Here, the March 2016 opinions are entitled to greater probative weight as the examiner had reviewed the Veteran's medical history and up-to-date medical literature; and considered the various diagnoses of record, and provided opinions that are supported by a rationale.  

In short, for the reasons and bases stated above, the Board concludes that the preponderance of the evidence is against granting service connection for a heart disability, to include as due to radiation exposure and/or as secondary to service-connected PTSD.  On this matter, the benefit-of-the-doubt rule does not apply; and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.  


ORDER

Service connection for chronic obstructive pulmonary disease and asthma, to include as a residual of exposure to asbestos, is denied.

Service connection for a heart disability, to include as due to radiation exposure and/or as secondary to service-connected PTSD, is denied.




____________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


